Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-8, 10, 12, 21-26 and  28-31 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Huang et al (US 20170338128 A1) and Asai et al (US 20050039948 A1) are hereby cited as some pertinent prior arts. Figure 9D of Huang discloses a package structure, comprising: an integrated circuit die (300, [0025]); a package layer (400, [0026]) surrounding the integrated circuit die; a redistribution structure (200-600) over the package layer and electrically connected to the integrated circuit die, wherein the redistribution structure comprises: a passivation layer (220, [0021]); and a conductive layer (210) formed in the passivation layer; and a connector (212+602, please see 212 in Figure 5) formed over the conductive layer (210) and covered a top surface of the passivation layer, wherein a bottom surface of the connector (212+602, [0032]) and a top surface of the connector are both wider than a neck portion (top region of 212) of the connector. Further, Figure 6 of Asai disclose a package structure, comprising: a passivation layer (20+14); a conductive layer (32 in 14) having a first tapered portion ( in 40) and a second portion (in 14), wherein the first tapered portion of the conductive layer extends into a bottom portion of the passivation layer, and the second portion of the conductive layer vertically overlaps the passivation layer; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 17/121,089Docket No.: 0941-3435PUS4 Reply dated February 11, 2022Page 6 of 9 Reply to Office Action of December 17, 2021a connector (32 in 20) having a second tapered portion (in 20) and upper portion (in 20+40), wherein the second tapered portion of the connector extends into an upper portion of the passivation layer (14+20), and the upper portion of the connector vertically overlaps the passivation layer; and a solder layer (68) formed over the connecter, wherein a top width of the second tapered portion of the connector (32 in 20) is narrower (based on the Figure) than a bottom width of the first tapered portion of the conductive layer (32 in 14).
 
However, none of the above prior arts alone or in combination with other arts teaches a package structure, comprising: “a redistribution structure over the package layer and electrically connected to the integrated circuit die, wherein the redistribution structure comprises: a connector formed over the conductive layer and covered a top surface of the passivation layer, wherein the connector comprises an upper portion and a bottom portion connecting to the upper portion at a first surface, and a bottom surface of the connector and a top surface of the connector are both wider than a neck portion of the connector at the first surface, and the first surface is higher than a top surface of the passivation layer” in claim 1, “a second seed layer covering the first seed layer, a top surface of the conductive layer and the passivation layer; and a connector formed over the second seed layer, wherein the passivation layer has a first continuous surface that slopes downward from a first junction of its top surface and the second seed layer to a second junction of its bottom surface and the first seed layer” in claim 7 and “a conductive layer having a first tapered portion and a bottom portion, wherein the first tapered portion of the conductive layer has a first slope sidewall surface along a first direction extending  into a bottom portion of the passivation layer, and the bottom portion of the conductive layer vertically overlaps the passivation layer; a connector having a second tapered portion and an upper portion, wherein the second tapered portion of the connector has a second slope sidewall surface along the first direction extending into an upper portion of the passivation layer, and the upper portion of the connector vertically overlaps the passivation layer” in claim 21 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1, 7 and 21 are allowed.
Claims 2-6, 8, 10, 12, 22-26 and  28-31 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813